Title: From John Adams to William Tudor, Sr., 9 February 1819
From: Adams, John
To: Tudor, William, Sr.



(Copy.)Dear sir,
Quincy February 9. 1819

In your last letter you consider me in debt, I will not dispute it.
You seem to wish me to write something to diminish the fame of Samuel Adams to show that he was not a man of profound learning, a great lawyer, a man of vast reading, a comprehensive statesman. In all this I shall not gratify you.
Give me leave to tell you, my friend, that you have conceived prejudices against that great character, and I wonder not at it. At present, I shall make only one observation, Samuel Adams to my certain Knowledge from 1758 to 1775 that is for seventeen years made it his Constant rule to watch the rise of every brilliant genius, to seek his acquaintance to court his friendship, to cultivate his natural feelings in favor of his native Country, to warn him against the hostile designs of Great Britain and to fix their affections and reflections on the side of their native Country. I could enumerate a list but I will confine myself to a few. John Hancock afterwards President of Congress and governor of the state. Doctor Joseph Warren afterwards major General of the militia of Massachusetts and the martyr of Bunkers Hill. Benjamin Church the poet and the orator, once a pretender if not a real patriot, but afterwards a monument of the frailty of human nature. Josiah Quincy the Boston Cicero, the great orator in the body meetings, the author of the observations on the Boston Port Bill, and of many publications in the newspapers I will stop here for the present. And now I will take the liberty of perfect friendship to add, that if your Judge Minot, your Fisher Ames, and your honorable senator Josiah Quincy the third had been as intimately acquainted with Samuel Adams as Hancock, Warren, and Josiah Quincy the second, they would have been as ardent patriots as he was.
If Samuel Adams was not a Demosthenes in Oratory, nor had the learning of a Mandsfield in law, or the universal history of a Burke, he had the art of commanding the learning, the oratory the talents, the diamonds of the first water that his country afforded without any body’s Knowing or suspecting he had it, but, himself and a very few friends. I have much more to say concerning Samuel Adams, but I cannot write and I am exhausted with dictating & must content myself with adding that, I am & believe ever shall be / Your affectionate friend
(signed) John Adams